DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONDUCTIVE BUMP CONNECTOR HAVING TAPERED PORTIONS.

Claim Rejections - 35 USC § 112
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

    PNG
    media_image1.png
    626
    786
    media_image1.png
    Greyscale

Claim 25 establishes each of the segments having the same thickness but it is unclear if Applicant aims to equate total segment height with thickness in this claim or is measuring the height from some unclaimed reference.  Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 12-14, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,545,589 (Tomura).

Re claim 1, Tomura teaches a method for fabricating a semiconductor structure comprising: 
providing a semiconductor chip (semiconductor device 31) comprising an active surface; 
forming a conductive bump (38/37/30/32) over the active surface of the semiconductor chip; and 
coupling the conductive bump to a substrate (circuit board 39), wherein the conductive bump comprises: 
a plurality of bump segments comprising a first group of bump segments (37/30) and a second group of bump segments (32/38), wherein each bump segment of the first group of bump segments has opposite sides exposed to an environment outside the conductive bump, each bump segment of the second group of bump segments has opposite sides exposed to the environment outside the conductive bump, and each bump segment of the first group of bump segments and the second group of bump segments has a same segment thickness in a direction orthogonal to the active surface of the semiconductor chip (see annotated Fig. 7); 
wherein an average cross-sectional area of each bump segment of the first group of bump segments is smaller than an average cross-sectional area of each bump segment of the second group of bump segments (Tomura teaches that 37/30 is narrower than both 32 and 38. Any of these bump portions can be mathematically 
the second group of bump segments comprises a first set of bump segments (32) and a second set of bump segments (38); 
forming the conductive bump over the active surface of the semiconductor chip comprises: 
forming the first set of bump segments over the active surface of the semiconductor chip; 
forming the first group of bump segments over the first set of bump segments, wherein one bump segment (37) in the first group of bump segments comprises a tapered side surface exposed to the environment, and another bump segment (38) in the first group of bump segments comprises a side surface exposed to the environment and orthogonal to the active surface; and 
forming the second set of bump segments over the first group of bump segments (Fig. 7 shows a view of the bump wherein the chip is on the top and the circuit board is on the bottom, however, the claimed invention merely has the chip on the bottom and the substrate on the top thus the rotated view of Fig. 7 aligns with the claimed invention).


    PNG
    media_image2.png
    239
    497
    media_image2.png
    Greyscale

Re claim 2, Tomura further teaches wherein each bump segment of the first group of bump segments and the second group of bump segments comprises a shape of a pillar or a frustum (Fig. 7).

Re claim 3, Tomura further teaches wherein forming the first group of bump segments over the first set of bump segments comprises: forming a first bump segment (light grey section of 30) in the first group of bump segments on a surface of a second bump segment (dark grey section of 32) in the first set of bump segments, wherein the second bump segment extends along a direction parallel to the surface of the second bump segment to pass the opposite sides of the first bump segment (Fig. 7 shows a view of the bump wherein the chip is on the top and the circuit board is on the bottom, 

    PNG
    media_image3.png
    291
    491
    media_image3.png
    Greyscale


Re claim 4, Tomura further teaches wherein forming the second set of bump segments over the first group of bump segments comprises: forming a first bump segment (dark grey section of 38) in the second set of bump segments on a surface of a second bump segment (37) in the first group of bump segments, wherein the first bump segment extends along a direction parallel to the surface of the second bump segment to pass the opposite sides of the second bump segment (Fig. 7 shows a view of the bump wherein the chip is on the top and the circuit board is on the bottom, however, the claimed invention merely has the chip on the bottom and the substrate on the top thus the rotated view of Fig. 7 aligns with the claimed invention).

    PNG
    media_image4.png
    384
    440
    media_image4.png
    Greyscale


Re claim 5, Tomura further teaches wherein forming the second set of bump segments over the first group of bump segments comprises: forming a first bump segment (dark grey portion of 38) in the second set of bump segments on a surface of a second bump segment (37) in the first group of bump segments, wherein a bottom of the first bump segment is at a level higher than a top of the second bump segment (Fig. 7 shows a view of the bump wherein the chip is on the top and the circuit board is on the bottom, however, the claimed invention merely has the chip on the bottom and the substrate on the top thus the rotated view of Fig. 7 aligns with the claimed invention).

    PNG
    media_image5.png
    386
    431
    media_image5.png
    Greyscale

Re claim 10, Tomura teaches a method for fabricating a semiconductor structure comprising: 
providing a semiconductor chip (semiconductor device 31) comprising an active surface; 
forming a conductive bump (38/37/30/32) over the active surface of the semiconductor chip, the conductive bump comprising a first group of bump segments (30/37) and a second group of bump segments (32/38) stacked over the active surface, wherein each bump segment in the first group of bump segments (30/37) has opposite sides exposed to an environment outside the conductive bump, each bump segment in the second group of bump segments has opposite sides exposed to the environment outside the conductive bump, and an average width of each bump segment in the first group of bump segments is smaller than an average width of each bump segment in the 
coupling the conductive bump to a substrate (circuit board 39); 
wherein the second group of bump segments comprises a first set of bump segments (32) and a second set of bump segments (38); 
forming the conductive bump over the active surface of the semiconductor chip comprises: 
forming the first set of bump segments over the active surface of the semiconductor chip; 
forming the first group of bump segments over the first set of bump segments, wherein one bump segment (37) in the first group of bump segments comprises a tapered side surface exposed to the environment, and another bump segment (30) in the first group of bump segments comprises a side surface exposed to the environment and orthogonal to the active surface; and 
forming the second set of bump segments (38) over the first group of bump segments (Fig. 7 shows a view of the bump wherein the chip is on the top and the circuit board is on the bottom, however, the claimed invention merely has the chip on the bottom and the substrate on the top thus the rotated view of Fig. 7 aligns with the claimed invention).

    PNG
    media_image2.png
    239
    497
    media_image2.png
    Greyscale

Re claim 12, Tomura further teaches wherein each bump segment in the first group of bump segments and the second group of bump segments comprises a shape of a pillar or a frustum (Fig. 7).

Re claim 13, Tomura further teaches wherein forming the second set of bump segments over the first group of bump segments comprises: forming a first bump segment (dark grey portion of 38) in the second set of bump segments on a surface of a second bump segment (37) in the first group of bump segments, wherein a bottom of the first bump segment is at a level higher than a top of the second bump segment (Fig. 7 shows a view of the bump wherein the chip is on the top and the circuit board is on the bottom, however, the claimed invention merely has the chip on the bottom and the substrate on the top thus the rotated view of Fig. 7 aligns with the claimed invention).

    PNG
    media_image5.png
    386
    431
    media_image5.png
    Greyscale

Re claim 14, Tomura further teaches wherein an average width of each bump segment in the first set of bump segments is equal to an average width of each bump segment in the second set of bump segments (Fig. 7).

Re claim 10, Tomura teaches a method for fabricating a semiconductor structure, comprising: 
providing a semiconductor chip (semiconductor device 31) comprising an active surface; 
forming a conductive bump (32/30/37/38) over the active surface of the semiconductor chip; and 
coupling the conductive bump to a substrate (circuit board 39), wherein the conductive bump comprises: 
30/37) and a second group of bump segments (32/38), wherein each bump segment of the first group of bump segments and the second group of bump segments has a same segment thickness in a direction orthogonal to the active surface of the semiconductor chip; 
each bump segment in the first group of bump segments has opposite sides exposed to an environment outside the conductive bump, and each bump segment in the second group of bump segments has opposite sides exposed to the environment outside the conductive bump (Tomura teaches that 37/30 is narrower than both 32 and 38. Any of these bump portions can be mathematically divided into any number of ‘segments’ having the same thickness. The claim merely requires that a portion of the bump is narrower than another portion of the bump as is clearly taught in Tomura see annotated Fig. 7); 
wherein the second group of bump segments comprises a first set of bump segments (32) and a second set of bump segments (38); 
forming the conductive bump over the active surface of the semiconductor chip comprises: 
forming the first set of bump segments over the active surface of the semiconductor chip; 
forming the first group of bump segments over the first set of bump segments, wherein at least one bump segment (37) in the first group of bump segments comprises a tapered side surface exposed to the environment, and at least another bump segment 30) in the first group of bump segments comprises a side surface exposed to the environment and orthogonal to the active surface; and 
forming the second set of bump segments over the first group of bump segments, wherein one bump segment in the second set of bump segments is formed on a surface of a top bump segment in the first group of bump segments  and extends along a direction parallel to the surface to pass the opposite sides of the top bump segment in the first group of bump segments (Fig. 7 shows a view of the bump wherein the chip is on the top and the circuit board is on the bottom, however, the claimed invention merely has the chip on the bottom and the substrate on the top thus the rotated view of Fig. 7 aligns with the claimed invention).

    PNG
    media_image2.png
    239
    497
    media_image2.png
    Greyscale


Re claim 26, Tomura further teaches wherein the first group of bump segments comprises a first bump segment, and the second group of bump segments comprises a second bump segment: at least one of the first bump segment and the second bump segment comprises a shape of a pillar or a frustum (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,545,589 (Tomura).

Re claim 11, Tomura teaches the method of Claim 10, but Tomura does not explicitly teach wherein the ratio of the average cross sectional area of the first bump segment to 

However, Tomura teaches a conductive bump having a narrower portion and a wider portion.  Each of these portions can be mathematically divided into any number of segments of any thickness such that the claimed ratio is met.  

    PNG
    media_image2.png
    239
    497
    media_image2.png
    Greyscale

The claimed ranges of the bump segments place no more requirements on the structure of the claimed conductive bump beyond a conductive bump having a narrow portion of and a wider portion, which is taught by Tomura.



The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Re claim 27, Tomura teaches the method of Claim 25, but Tomura does not explicitly teach does wherein the ratio of the total segment height of the first group of bump segments to the total segment height of the second group of bump segments is between 0.3 and 1. 

However, Tomura does show in Fig. 7 that the narrow bump portion 30/37 sits at a height form the top surface of the chip of about 5 of the bump segments while the height of the top wider bump portion is about is about 7 of the bump. This would be result in a total height ratio squarely between 0.3 and 1.  

    PNG
    media_image6.png
    406
    461
    media_image6.png
    Greyscale

Although drawings not drawn to scale cannot be relied upon for discrete measurements, the courts have found that drawings may be relied upon to show relative dimensions between features in the prior art. (MPEP 2125)

While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.

The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably .

Claims 6-9, 15-16, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,545,589 (Tomura) further in view of US 2006/0051954 A1 (Lin).

Re claim 6, Tomura teaches the method of claim 1, and Tomura further teaches wherein the first group of bump segments comprises a first bump segment (light grey portion of 30), and the second group of bump segments comprises a second bump segment (dark grey portion of 32). 

    PNG
    media_image3.png
    291
    491
    media_image3.png
    Greyscale

However, Tomura does not explicitly teach any detail regarding the manufacturing of the conductive bump nor any additional coupling/bonding/metal layers used in conjunction with the conductive bump. 

Lin teaches a method of forming a conductive bump (bump structure) coupling a semiconductor device (semiconductor element 2) to a substrate wherein the conductive bump is made up of a first group of narrow bump segments (second conductive portion 53) sandwiched between two sets of wider bump segments (first conductive portion 51 and third conductive portion 55).  Lin further teaches forming the conductive bump on a bond pad (electrical connection pad 11), passivation layer (passivation layer 13), and UBM (UBM layer 20) on the semiconductor chip. And wherein the UBM is a stack of an adhesion layer (metallic adhesion layer 21), barrier barrier layer 23), and wetting layer (solder wettable layer 25). Lin also teaches coupling the conductive bump to the substrate via a metal cap (solder material 17) and additional conductor (solder on the carrier).  Specifically, Lin teaches forming the conductive bump over the active surface of the semiconductor chip comprises: 
	coating a first photoresist layer (second photoresist layer 33) on the active surface ([0037] Fig. 4G); 
	forming a first opening (second opening 331) by etching the first photoresist layer to expose a portion of the active surface ([0037] Fig. 4G); 
	forming the first bump segment (second conductive portion 53) by filling a conductive material into the first opening ([0037] Fig. 4H); 
	coating a second photoresist layer (third photoresist layer 35) on the first photoresist layer and the first bump segment ([0039] Fig. 4I); 
	forming a second opening (third opening 351) by etching the second photoresist layer to expose a portion of the first bump segment, a width of the second opening being smaller larger than a width of the first bump segment along a direction parallel to the active surface ([0039] Fig. 4H-1); and 
	forming the second bump segment (third conductive portion 55) by filling the conductive material into the second opening ([0040] Fig. 4J) (claim 6); 
wherein forming the conductive bump over the semiconductor chip comprises: 
disposing a bond pad (electrical connection pad 11) over the semiconductor chip ([0032] Fig. 4A); 
forming a passivation layer (passivation layer 13) over the semiconductor chip and the bond pad ([0032] Fig. 4A); 

forming an under bump metallurgy (UBM) structure (UBM layer 20) over the exposed bond pad ([0033-0034] Figs. 4B-4D); and 
coupling the conductive bump to the UBM structure (Fig. 4E-4L shows the conductive bump built up on the UBM) (claim 7).
wherein forming the UBM structure over the exposed bond pad comprises: 
disposing an adhesion layer (metallic adhesion layer 21) over the exposed bond pad ([0033] Fig. 4B); 
disposing a barrier layer (barrier layer 23) over the adhesion layer ([0033] Fig. 4C); and 
disposing a wetting layer (solder wettable layer 25) over the barrier layer ([0034] Fig. 4D) (claim 8).
wherein coupling the conductive bump to the substrate comprises: 
forming a metal cap layer (solder material 17) over the conductive bump ([0041] Fig. 4K); and 
coupling the metal cap layer to the substrate by means of a conductor (solder on carrier 3 Fig. 5A) (claim 9).

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the invention of Lin to the invention of Tomura, including the lithographic method of forming the conductive bump of Tomura and using the additional conductive layers and passivation of Lin.



Re claim 15, Tomura teaches the method of claim 10, and Tomura further teaches wherein the first group of bump segments comprises a first bump segment (light grey portion of 30), and the second group of bump segments comprises a second bump segment (dark grey portion of 32). 

    PNG
    media_image3.png
    291
    491
    media_image3.png
    Greyscale

 any detail regarding the manufacturing of the conductive bump nor any additional coupling/bonding/metal layers used in conjunction with the conductive bump. 

Lin teaches a method of forming a conductive bump (bump structure) coupling a semiconductor device (semiconductor element 2) to a substrate wherein the conductive bump is made up of a first group of narrow bump segments (second conductive portion 53) sandwiched between two sets of wider bump segments (first conductive portion 51 and third conductive portion 55).  Lin further teaches forming the conductive bump on a bond pad (electrical connection pad 11), passivation layer (passivation layer 13), and UBM (UBM layer 20) on the semiconductor chip. And wherein the UBM is a stack of an adhesion layer (metallic adhesion layer 21), barrier layer (barrier layer 23), and wetting layer (solder wettable layer 25). Lin also teaches coupling the conductive bump to the substrate via a metal cap (solder material 17) and additional conductor (solder on the carrier).  Specifically, Lin teaches forming the conductive bump over the active surface of the semiconductor chip comprises:  
disposing a bond pad (electrical connection pad 11) over the semiconductor chip ([0032] Fig. 4A); 
forming a passivation layer (passivation layer 13) over the semiconductor chip and the bond pad ([0032] Fig. 4A); 
patterning the passivation layer to expose the bond pad ([0032] Fig. 4A);  
forming an under bump metallurgy (UBM) structure (UBM layer 20) over the exposed bond pad ([0033-0034] Figs. 4B-4D); and 
claim 15).
 wherein coupling the conductive bump to the substrate comprises: 
forming a metal cap layer (solder material 17) over the conductive bump ([0041] Fig. 4K); and 
coupling the metal cap layer to the substrate by means of a conductor (solder on carrier 3 Fig. 5A) (claim 16).

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the invention of Lin to the invention of Tomura, including the lithographic method of forming the conductive bump of Tomura and using the additional conductive layers and passivation of Lin.

The motivation to do so is that Tomura is silent with regards to any detailed method steps necessary to make the conductive bump of Tomura. The ordinary skilled artisan would therefore look to Lin in order to discern an adequate method of manufacturing the shaped conductive bump of Tomura. Furthermore, Lin teaches that the additional conductive layers provide good adhesion between the conductive bump and the chip and between the conductive bump and the substrate such that there is no delamination of the conductive bump and its segments.

Re claim 28, Tomura teaches the method of claim 25, however Tomura does not explicitly teach forming a metal cap layer over the conductive bump: and coupling the metal cap layer to the substrate by means of a conductor.

Lin teaches a method of forming a conductive bump (bump structure) coupling a semiconductor device (semiconductor element 2) to a substrate wherein the conductive bump is made up of a first group of narrow bump segments (second conductive portion 53) sandwiched between two sets of wider bump segments (first conductive portion 51 and third conductive portion 55).  Lin further teaches forming the conductive bump on a bond pad (electrical connection pad 11), passivation layer (passivation layer 13), and UBM (UBM layer 20) on the semiconductor chip. And wherein the UBM is a stack of an adhesion layer (metallic adhesion layer 21), barrier layer (barrier layer 23), and wetting layer (solder wettable layer 25). Lin also teaches coupling the conductive bump to the substrate via a metal cap (solder material 17) and additional conductor (solder on the carrier).  Specifically, Lin teaches forming the conductive bump over the active surface of the semiconductor chip comprises:  
wherein coupling the conductive bump to the substrate comprises: 
forming a metal cap layer (solder material 17) over the conductive bump ([0041] Fig. 4K); and 
coupling the metal cap layer to the substrate by means of a conductor (solder on carrier 3 Fig. 5A).



The motivation to do so is that Tomura is silent with regards to any detailed method steps necessary to make the conductive bump of Tomura. The ordinary skilled artisan would therefore look to Lin in order to discern an adequate method of manufacturing the shaped conductive bump of Tomura. Furthermore, Lin teaches that the additional conductive layers provide good adhesion between the conductive bump and the chip and between the conductive bump and the substrate such that there is no delamination of the conductive bump and its segments.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812